This is a companion case to State v. Eychaner, 41 N.M. 677,73 P.2d 805, this day decided. The defendant was convicted of committing acts tending to cause or encourage juvenile delinquency in a minor female under the age of 18 years, to wit, of the age of 12 years. The evidence showed the acts complained of were committed on or about June 5, 1936. The same question of our jurisdiction to entertain the appeal present in the cited case appears in this one. For the reasons given in the opinion in the Eychaner Case, just decided, this appeal will stand dismissed.
It is so ordered.
HUDSPETH, C.J., and BICKLEY, BRICE, and ZINN, JJ., concur. *Page 684